         Case 3:19-cv-00506-BAJ-SDJ        Document 14      12/11/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 ALBERT GREEN, JR. CIVIL ACTION

 VERSUS

 BURL CAIN, ET AL. NO. 19-00506-BAJ-SDJ


                                RULING AND ORDER

      Before the Court is the Magistrate Judge's Report And Recommendation

(Doc. 12), recommending that the Court dismiss this action with prejudice as legally

frivolous and for failure to state a claim upon which relief may be granted pursuant

to 28 U.S.C. §§ 1915(e) and 1915A because Plaintiffs claims are clearly prescribed.

(Doc. 12). Plaintiff has filed an Objection to the Report and Recommendation,

asserting that although he filed suit 11 years after his alleged injury, he is still within

his rights under federal law. (Doc. 13). Plaintiff asks the Court to look past the time

limitation as he was not aware that a time limitation was in effect. (Id.).

      The Court cannot simply look past the time limitation, as (<[i]t is well

established that mere ignorance of the law for any reason, including lack of counsel,

does not toll a statute of limitations." Bluitt v. Houston Indep. Sch. Dist.,


236 F. Supp. 2d 703, 718 (S.D. Tex. 2002); see also Felder v. Johnson,


204 F.3d 168, 174 (5th Cir. 2000) (Garza, E. dissenting) ("The majority is correct to

note that ignorance of the law is not itself a basis for equitable tolling of a statute of

limitations, even for pro se prisoners. ). Despite Plaintiffs lack of knowledge



                                             1
         Case 3:19-cv-00506-BAJ-SDJ        Document 14     12/11/20 Page 2 of 2




regarding the relevant time limitation, Plaintiff had one year in which to file suit. See

Crane v, Childers, 655 F. App'x 203, 204 (5th Cir. 2016) (finding that plaintiffs state

law and 42 U.S.C. § 1983 claims were subject to the one-year prescriptive period for


delictual actions under Louisiana law because the court borrows the forum state's


general personal injury limitations period when determining whether such actions

are time barred following the date of accrual); see also La. Civ. Code art. 3492

( Delictual actions are subject to a liberative prescription of one year."). As Plaintiff

filed suit 11 years after his alleged injury, his claims are clearly prescribed.

      Having carefully considered the underlying Complaint, Plaintiffs Objection,

and related filings, the Court APPROVES the Magistrate Judge's Report and

Recommendation, and ADOPTS it as the Court's opinion herein.


Accordingly,

      IT IS ORDERED that the above-captioned matter be and is hereby

DISMISSED WITH PREJUDICE as legally frivolous and for failure to state a claim

upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.




                           Baton Rouge, Louisiana, this ' ^ day of December, 2020




                                         JUDGE BRIAN 4. JApteON
                                         UNITED STATES MSTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
